Exhibit 99.1 Condensed Consolidated Interim Financial Statements September 30, 2011 (Unaudited) The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Condensed Consolidated Interim Financial Statements as at September 30, 2011 (Unaudited) Contents Page Auditors’ Report 2 Condensed Consolidated Interim Financial Statements September 30, 2011 (Unaudited) Condensed Consolidated Interim Statements of Financial Position 3 Condensed Consolidated Interim Statements of Income 5 Condensed Consolidated Interim Statements of Comprehensive Income 6 Condensed Consolidated Interim Statements of Changes in Equity 7 Condensed Interim Statements of Cash Flows 12 Notes to the Condensed Consolidated Interim Financial Statements 14 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone 972 25312000 Fax 972 25312044 Internet www.kpmg.co.il Review Report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited Introduction We have reviewed the accompanying financial information of Bezeq The Israel Telecommunication Corporation Limited and its subsidiaries (hereinafter - “the Group"), comprising of the condensed consolidated interim statement of financial position as of September 30, 2011 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the nine and three month periods then ended. The Board of Directors and Management are responsible for the preparation and presentation of this interim financial information in accordance with IAS 34“Interim Financial Reporting”, and are also responsible for the preparation of financial information for this interim period in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Our responsibility is to express a conclusion on this interim financial information based on our review. We did not review the condensed interim financial information of certain consolidated subsidiaries whose assets constitute 1.94% of the total consolidated assets as of September 30, 2011, and whose revenues constitute 1.77% and 1.85% of the total consolidated revenues for the nine and three month periods then ended, respectively. The condensed interim financial information of those companies was reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial information of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, “Review of Interim Financial Information Performed by the Independent Auditor of the Entity”of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying financial information was not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports),1970. Without qualifying our above conclusion, we draw attention to the claims made against the Group of which the exposure cannot yet be assessed or calculated, as described in Note 5. /s/Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) November 9, 2011 2 Condensed Consolidated Interim Financial Statements as at September 30, 2011 (Unaudited) Condensed Consolidated Interim Statements of Financial Position September 30 September 30 December 31 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents Investments, including derivatives (see Note 12.4) 66 7 Trade receivables Other receivables Inventories Assets classified as held for sale 12 30 29 Total current assets Investments, including derivatives Trade and other receivables Property, plant and equipment Intangible assets Deferred and other expenses Investment in equity-accounted investees (mainly loans) Deferred tax assets Total non-current assets Total assets 3 Condensed Consolidated Interim Financial Statements as at September 30, 2011 (Unaudited) September 30 2011 September 30 2010 December 31 2010 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Deferred income 52 32 33 Provisions Employee benefits Dividend payable (see Note 6) - Total current liabilities Debentures Bank loans Employee benefits Other liabilities 44 44 43 Provisions 70 68 69 Deferred tax liabilities 60 88 83 Dividend payable (see Note 6) - - Total non-current liabilities Total liabilities Equity Total equity attributable to equity holders of the Company Non-controlling interests 41 44 43 Total equity Total equity and liabilities /s/Shaul Elovitch /s/Avi Gabbay /s/Alan Gelman Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: November 9, 2011 The attached notes are an integral part of these condensed consolidated interim financial statements. 4 Condensed Consolidated Interim Financial Statements as at September 30, 2011 (Unaudited) Condensed Consolidated Interim Statements of Income Nine months ended Three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Continuing operations Revenue (Note 8) Costs and expenses Depreciation and amortization Salaries General and operating expenses (Note 9) Other operating expenses (income), net 82 ) Operating profit Financing income (expenses) Financing expenses Financing income ) Financing expenses, net 87 86 74 Segment profit (loss) after financing expenses, net Share in losses of equity-accounted investees 66 71 Profit before income tax Income tax Profit for the period Attributable to: Owners of the Company Non-controlling interests (2
